In this action of tort for personal injuries and consequential damages the jury returned verdicts for the plaintiffs. The defendants excepted to the denial of their motions for directed verdicts and for entry of verdicts in their favor on leave reserved. The plaintiffs were tenants at will in a two family house owned by the defendants. The female plaintiff was allegedly injured while descending'the back stairway. The sole issue before us is whether the defendants were in control of the stairway where the fall occurred. A detailed recital of the evidence would serve no useful purpose. From a careful examination of the evidence we are of opinion that with the evidence taken in the light most favorable to the plaintiffs the jury were warranted in finding that the defendants were in control of the stairway. Nash v. Webber, 204 Mass. 419, 425.

Exceptions overruled.